Mr. Justice Gordon
delivered the opinion of the court, January 16th 1882.
In passing upon the legality of the action of the court below in refusing judgment for want of a sufficient affidavit of defence, we are disposed to consider only that point which involves the character of the act of the 20th of March 1872. The only authority for the guaranty of the bonds of the Philadelphia and Reading Coal and Iron Co. by the Philadelphia and Reading Railroad Co. is the statute above named. It is not pretended that any such power was embraced in the original charter of the *286company last named. If, however, this act was of a private character, then it was not such a one as the court was bound to take judicial notice of upon the hearing of the rule for judgment, and, in that event, we must approve the action of the court below.
But as both the companies above named were created primarily for the purposes of private gain, the public welfare being but an incident, or collateral consideration, they are private corporations: 1 Bou. L. Die. 361. But we cannot understand how an act, -which does nothing more than enable one private corporation to guarantee the paper of another, can be called public. It does seem to us that this comes within Blackstone’s definition of a private statute, since it operates only upon particular persons and private concerns, and has no reference to the general community. Admit that these bonds were intended to be put upon the market for sale to any and every person who might choose to buy. What then % They were, nevertheless, made for a strictly private purpose, and the purchaser of the one now in controversy, as well as all other purchasers, bought for a like personal and private purpose.
Therefore, as neither in the making and guaranty, nor sale of this paper, were the public interests or welfare involved in the slightest degree, we cannot but conclude that the judgment of the court below was correct.
The writ of error in this case is now dismissed at the costs of the plaintiff.